Ellison, J.
— This is a condemnation proceeding whereby the City of Kansas, for the purpose of widening Woodland avenue, seeks to appropriate five feet *668off the front of plaintiff’s residence lot. The defendant has appealed from the award of damages; his motion for new trial only complaining that the verdict is contrary to the evidence.
The testimony as to value consisted of two witnesses for the defendant, who gave their opinion as to the value of the ground sought to be appropriated, and it may be conceded that the verdict was not in accord with this testimony. But it must be borne in mind that the very nature of such evidence is matter of opinion or judgment, and not a detail of facts. In such case, though the jury may have full faith in the honesty of the witnesses, they are not bound to set aside their own judgment and accept that of the witnesses.
Testimony of experts as to value of professional services need not control a jury in determining the amount of their verdict. Head v. Hargrave, 105 U. S. 45. Such testimony must be considered and weighed by the jury, and in the light of such testimony, they come to a conclusion by an exercise of their own judgment, experience, and knowledge.
In the case at bar, the charter of the plaintiff city provides that the jury shall personally examine the property in controversy, and this examination may be said to be a species of evidence which must have its weight, and must necessarily operate on the mind of the individual juror in forming his opinion, and it will naturally and properly find expression in the verdict rendered.
The instructions given were approved in the City of Kansas v. Butterfield, 89 Mo. 646.
Notwithstanding the foregoing considerations lead us to an affirmance of the judgment in this cause, it must not be understood that the verdict of a jury in a ease like this is beyond the reach of the courts.
The judgment is affirmed.
Smith, P. J., concurs; GfiLL, J., not sitting.